DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                          Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendment
The amendment filed on 5/2/2022 has been entered, claims 1-7 are cancelled and claims 19-20 are new, thus claims 8-20 are currently pending in this application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US PGPub. 2019/0251318 in view of Choi et al. US PGPub. 2015/0048333, both of record. 	Regarding claim 8, Jung teaches a display device display unit 20, fig. 8-11) [0098], comprising: 	a common electrode (313, fig. 9) [0122];
 	a first pixel electrode (311, fig. 9-10; 311 for the red pixel hereinafter call 311R) [0111]; 	a second pixel electrode (311, fig. 9-10; 311 for the green pixel hereinafter call 311G) [0111]; 	a third pixel electrode (311, fig. 9-10; 311 for the blue pixel hereinafter call 311B) [0111]; 	a light-emitting layer (312, fig. 9) [0121] that is disposed between the common electrode (313) and the first pixel electrode (311R) and that is disposed between the common electrode (313) and the second pixel electrode (311G);
 a first lens (330, fig. 9 and 11; first lens for red pixel hereinafter called 330R) [0104] disposed so as to correspond to the first pixel electrode (311R); 	a second lens (330, fig. 9 and 11; second lens for green pixel hereinafter called 330G) [0104] disposed so as to correspond to the second pixel electrode (311G);  	a third lens (330, fig. 9 and 11; third lens for blue pixel hereinafter called 330B) [0104] disposed so as to correspond to the third pixel electrode (311B); and 	a light-transmitting layer (340, fig. 9) [0142]) disposed so as to be in contact with a lens surface (top surface) of the first lens (330R) and a lens surface (top surface) of the second lens (330G), wherein 	in plan view, an area (fig. 10, [0117]) of the first pixel electrode (311R) is greater than an area (fig. 10, [0117]) of the second pixel electrode (311G), and the area of the first pixel electrode (311R) is equal to an area of the third pixel electrode (311B) in the plan view (fig. 10) [0117] 	in plan view, a width (diameter, fig. 11, [0117], [0136]) in a predetermined direction (width from left to right) of the first lens (330R) is wider than a width (diameter fig. 11, [0117], [0136]) in the predetermined direction of the second lens (330G) (Jung et al., fig. 8-11). 	But Jung fails to teach wherein the lens surface (top surface) of the first lens (330R) has an approximately flat portion, and the lens surface (top surface) of the second lens (330G) has an approximately flat portion. 	However, Choi teaches a display device (fig. 15) [0035] comprising a first lens (301b in the c sub-pixel, fig. 15) [0077] comprising a top/lens surface having an approximately flat portion (fig. 15, [0071]), and a second lens (301b in the b sub-pixel, fig. 15) [0077] comprising a top/lens surface having an approximately flat portion (fig. 15, [0071]) (Choi et al., fig. 15, [0071]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the lens surface of Jung with the lens top surface of Choi because convex lens surfaces with approximately flat top surfaces are well-known in the art and such material/structure are art recognized and suitable for the intended purpose of maximizing light emission from the center of the organic light emitting layer thereby minimizing light loss (Choi et al., [0071]) (see MPEP 2144.07). 	Regarding claim 17, Jung in view of Choi teaches the display device according to claim 8, wherein 	the first lens (330R) overlaps the first pixel electrode (311R) in the plan view, and the second lens (330B) overlaps the second pixel electrode (311B) in the plan view (Jung et al., fig. 9-11).
 	Regarding claim 18, Jung in view of Choi teaches an electronic apparatus (display device fig. 8, [0098], comprising:
 	the display device (display unit 20, fig. 8)  according to claim 8; and
 	a condensing [0145] lens (130, fig. 9) [0063] that incidents light emitted from the display device (20) (Jung et al., fig. 9).

	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US PGPub. 2019/0251318 in view of Choi et al. US PGPub. 2015/0048333 as applied to claim 8 above, and further in view of Carbone et al. US Pat. 11143806, all of record.
 	Regarding claim 9, Jung in view of Choi teaches the display device according to claim 8, further comprising:
 	a substrate (210, fig. 9) [0104]; and
 	a transmissive substrate (window 30, fig. 9) [0098], wherein
the lens (top) surface of the first lens (330R of Jung and 301b of Choi) and the lens surface of the second lens (330G of Jung and 301b of Choi) are a convex
surface protruding toward the transmissive substrate (30) (Jung et al., fig. 8-11) 	But Jung in view of Choi fails to teach wherein a refractive index of the first lens (330R) and the second lens (330G) is lower than a refractive index of the light-transmitting layer (340). 	However, Carbone teaches a display device (14, fig. 3 and 7) (col.2, line 19) comprising a light transmitting layer (72, fig. 7) (col.7, line 2) over a lens layer (70, fi. 7) (col.6, line57), wherein a refractive index (n1, fig. 3) of the lens (70) is lower (n2 > n2, col.7, lines 2-4) than a refractive index (n2, fig. 3) of the light-transmitting layer (72) (Carbone et al., fig. 3 and 7). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the materials of the lens and light transmitting layer of Jung with that of Carbone such that the refractive index of the first lens and the second lens is lower than a refractive index of the light-transmitting layerin order to make the lens act as a negative lens to help collimate/concentrate the emitted light towards the user’s eye (Carbone et al., col.7, lines 2-6).
 Regarding claim 10, Jung in view of Choi and Carbone teaches the display device according to claim 9, wherein: 	a refractive index (glass material [103] which has a well-known refractive index of 1.5) of the transmissive substrate (30) is lower than the refractive index (range of 1.4-1.6, [0142]) of the light-transmitting layer (340) (Jung et al., fig. 9, [0103] and [0142]). 	Accordingly, at the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in art to use the refractive indexes of the transmissive substrate and the light transmitting layer in the range as claimed, because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.     

 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US PGPub. 2019/0251318 in view of Choi et al. US PGPub. 2015/0048333 as applied to claim 8 above, and further in view of Choi et al. US PGPub. 2016/0064694 (hereinafter Choi ‘4694) and Akagawa et al. US PGPub. 2017/0236876, all of record. 	Regarding claim 11, Jung in view of Choi does not teach the display device according to claim 8, further comprising: a first colored portion disposed between the common electrode (313) and the first lens (330R); and a second colored portion disposed between the common electrode (313) and the second lens (330G), wherein
in plan view, a width in a predetermined direction of the first colored portion is wider
than a width in the predetermined direction of the second colored portion. 	However, Choi ‘4694 teaches a display device (fig. 1-2) comprising: a first colored portion (52a, fig. 1) [0059] disposed between the common electrode (230, fig. 2) [0053] and the first lens (70, fig. 1) [0058]; and a second colored portion (52b, fig. 1) [0059] disposed between the common electrode (230) and the second lens (70) (Choi et al., fig, 1-2). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Jung by adding the color filter in the manner as taught by Choi because color filters in combination with lenses are well-known in the art and such material/structure is art recognized and suitable for the intended purpose of improving image resolution (Choi et al., [0060]) (see MPEP 2144.07). 	But Jung, Choi and Choi ‘4694 still do not teach in plan view, a width in a predetermined direction of the first colored portion (52a) is wider than a width in the predetermined direction of the second colored portion (52b). 	However, Akagawa teaches a display device (fig. 4) wherein the color filter (36, fig. 4) [0062] includes a first colored portion (36B, fig. 4) [0062] over a common electrode (33, fig. 4) [0068] in the plan view and a second colored portion (36G, fig. 4) [0062] over a common electrode (33) in the plan view, and wherein in plan view, a width [0065] in a predetermined direction (X direction, fig. 4) of the first colored portion (36B) is wider than a width [0065] in the predetermined direction (x) of the second colored portion (36G) (Akagawa et al., fig. 4). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Jung and Choi by using different widths for the different color filters and pixels as taught by Akagawa in order to obtain a predetermined color balance, for example white balance, and for reducing current densities in other light emission regions (Akagawa et al., [0085]).
 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US PGPub. 2019/0251318 in view of Choi et al. US PGPub. 2015/0048333 and Carbone et al. US Pat. 11143806 as applied to claim 9 above, and further in view of Choi et al. US PGPub. 2016/0064694 (hereinafter Choi ‘4694) and Akagawa et al. US PGPub. 2017/0236876, all of record.
 	Regarding claim 12, Jung in view of Choi and Carbone does not teach the display device according to claim 9, further comprising:
 	a first colored portion disposed between the common electrode (313) and the first lens (330R); and a second colored portion disposed between the common electrode (313) and the second lens (330G), wherein
in plan view, a width in a predetermined direction of the first colored portion is wider
than a width in the predetermined direction of the second colored portion. 	However, Choi ‘4694 teaches a display device (fig. 1-2) comprising: a first colored portion (52a, fig. 1) [0059] disposed between the common electrode (230, fig. 2) [0053] and the first lens (70, fig. 1) [0058]; and a second colored portion (52b, fig. 1) [0059] disposed between the common electrode (230) and the second lens (70) (Choi et al., fig, 1-2). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Jung by adding the color filter in the manner as taught by Choi because color filters in combination with lenses are well-known in the art and such material/structure is art recognized and suitable for the intended purpose of improving image resolution (Choi et al., [0060]) (see MPEP 2144.07). 	But Jung, Choi and Choi ‘4694 still do not teach in plan view, a width in a predetermined direction of the first colored portion (52a) is wider than a width in the predetermined direction of the second colored portion (52b). 	However, Akagawa teaches a display device (fig. 4) wherein the color filter (36, fig. 4) [0062] includes a first colored portion (36B, fig. 4) [0062] over a common electrode (33, fig. 4) [0068] in the plan view and a second colored portion (36G, fig. 4) [0062] over a common electrode (33) in the plan view, and wherein in plan view, a width [0065] in a predetermined direction (X direction, fig. 4) of the first colored portion (36B) is wider than a width [0065] in the predetermined direction (x) of the second colored portion (36G) (Akagawa et al., fig. 4). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Jung and Choi by using different widths for the different color filters and pixels as taught by Akagawa in order to obtain a predetermined color balance, for example white balance, and for reducing current densities in other light emission regions (Akagawa et al., [0085]).
 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US PGPub. 2019/0251318 in view of Choi et al. US PGPub. 2015/0048333 as applied to claim 8 above, and further in view of Hasegawa et al. US PGPub. 2012/0104367, all of record.

 	Regarding claim 15, Jung in view of Choi does not teach the display device according to claim 8, wherein a volume of the first lens (330R) is greater than a volume of the second lens (330G).	However, Hasegawa teaches a display device (fig. 1A-1B) wherein a volume (similar base with different radius of curvature for the different lenses [0022], fig. 1B) of the first lens (30G, fig. 1B)[0022] is greater than a volume (similar base with different radius of curvature for the different lenses [0022], fig. 1B)  of the second lens (30R, fig. 1B)[0022] (Hasegawa et al., fig. 1B). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the lens of Jung such that the volumes are as taught by Hasegawa in order to increase the luminance of a display device from the front and the increase the light use efficiency of the display device (Hasegawa e ta., [0023]). 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US PGPub. 2019/0251318 in view of Choi et al. US PGPub. 2015/0048333 as applied to claim 8 above, and further in view of Akagawa et al. US PGPub. 2017/0236876, all of record.

 Regarding claim 16, Jung in view of Choi does not teach the display device according to claim 8, wherein a first distance between the first pixel electrode (311R) and the first lens (330R) is longer than a second distance between the second pixel electrode (311G) and the second lens (330G) in the plan view. 	However, Akagawa teaches a display device (fig. 4) wherein a first distance (distance from top surface of 31B to bottom surface of 36B, [0098]) between the first pixel electrode (31 in subpixel 18B, fig. 4; hereinafter called 31B) [0068] and the first 	Note that Jung disclosed that the lens (330) is also a color filter (Jung et al., [0133]), therefore, the distance between the first pixel electrode and the first color filter of Akagawa is obviously similar and comparable with first distance between the first pixel electrode and the first lens of Jung and therefore obvious over Jung in view of Akagawa.
Response to Arguments
 	Applicant’s argue that “The Office Action relies on Jung for disclosing " in plan view, an area of the first pixel electrode is greater than an area of the second pixel electrode,” as previously presented in the claims. However, Jung does not disclose or suggest the claimed features, particularly, as currently amended. That is, Jung merely discloses that the electrodes and lenses have different sizes. In this regard, there is no teaching or suggestion in Jung of the specific sizes of the pixel electrodes (or lenses), with respect to each other, particularly with regard to the specific sizes, as claimed. As such, Jung does not disclose or suggest "in plan view, an area of the first pixel electrode is greater than an area of the second pixel electrode, and the area of the first pixel electrode is equal to an area of the third pixel electrode in the plan view,” as recited in claim 8. The remaining applied art does not cure the deficiencies of Jung. For the foregoing reasons, claim 8, and all dependent claims therefrom, are not obvious over the applied art, whether taken individually or in combination with each other. Accordingly, withdrawal of the rejections is respectfully requested.”  	The examiner respectfully submits that Jung specifically discloses the relative sizes of the pixel electrodes 311 in [0117]. The entire paragraph [0117] is copied below with the portion discloses the relative pixel electrodes in bold and underlined.  	 [0117] In the present embodiment, each of the plurality of first electrodes 311 may correspond 	 to the red pixel R, the green pixel G, and the blue pixel B and may have sizes different from  	each other on a plane. Similarly, each of the plurality of openings 295 may correspond to the  	red pixel R, the green pixel G, and the blue pixel B and may have sizes different from each  	other on a plane. For example, as illustrated in FIG. 10, the opening 295 and the first  	electrode 311 corresponding to the red pixel R may have size larger than the size of the  	opening 295 and the first electrode 311 corresponding to the green pixel G, respectively,  	and may have a size less than or substantially equal to the size of the opening 295 and  	the first electrode 311 corresponding to the blue pixel B, respectively. However,  	exemplary embodiments of the present invention are not limited thereto, and for example, each  	of the opening 295 and the first electrode 311 may have various sizes.Therefore, the claim 8, and all dependent claims therefrom, are obvious over the applied art, whether taken individually or in combination with each other. Accordingly, the rejections are proper and hereby maintained.
                                               Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display device further comprising “a flattening layer that is disposed between the first colored portion and the first lens and that is disposed between the second colored portion and the second lens, wherein the flattening layer includes a first surface and a second surface, the first surface of the flattening layer is in contact with the first colored portion and the second colored portion, the second surface of the flattening layer is in contact with the first lens and the second lens, and the second surface of the flattening layer is approximately flat” as recited in claim 13-14 and in combination with the rest of the limitations of claims 11-12, respectively.


Claims 19-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display device further comprising “a flattening layer that is disposed between the first colored portion and the first lens and that is disposed between the second colored portion and the second lens, wherein the flattening layer includes a first surface and a second surface, the first surface of the flattening layer is in contact with the first colored portion and the second colored portion, the second surface of the flattening layer is in contact with the first lens and the second lens, and the second surface of the flattening layer is approximately flat” in combination with the limitations wherein “in plan view, a width in a predetermined direction of the first lens is wider than a width in the predetermined direction of the second lens” and “in plan view, a width in a predetermined direction of the first colored portion is wider than a width in the predetermined direction of the second colored portion” as recited in claims 19-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892